Citation Nr: 1328530	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach 
disorder.

2.  Entitlement to service connection for a skin disorder, 
to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse





ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 
1973.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2007 and December 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The 
Veteran and his wife testified at a Board hearing at the RO 
in St. Petersburg, Florida in January 2011.  This transcript 
has been associated with the file.

The case was brought before the Board in September 2011 at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his appeal.  The case was again before 
the Board in October 2012 and the claims were remanded again 
for further development, to include obtaining VA and private 
treatment records, affording the Veteran a new VA 
examination, and obtaining an addendum opinion from the 
November 2011 VA examiner.  The Veteran's outstanding VA 
treatment records were obtained and associated with the 
claims file.  After November 2012 notice, the Veteran did 
not identify any additional outstanding private treatment 
records.  The Veteran was afforded a VA examination in 
November 2011 for his skin disorder.  The November 2011 VA 
examiner also provided an addendum opinion in November 2012 
regarding the Veteran's stomach disorder.  Therefore, the 
Board finds that there has been substantial compliance with 
its remand directives.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a stomach disorder is related to service.

2.  The preponderance of the evidence is against a finding 
that a skin disorder is related to service, to include Agent 
Orange exposure.


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2012).

2.  A skin disorder was not incurred in or aggravated by 
active military service, and may not be presumed to have 
been the result of exposure to Agent Orange.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to review the entire record, the Board does not 
have to discuss each piece of evidence reviewed.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it 
is meant that an approximate balance of positive and 
negative evidence exists which does not satisfactorily prove 
or disprove the claim.  Reasonable doubt is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements were met in this case by letters 
sent to the Veteran in April 2007, October 2008, and 
November 2008.  These letters advised the Veteran of the 
information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The letters also advised 
the Veteran of how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board provided the Veteran further notice during his 
January 2011 hearing and in subsequently issued remands.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 
that, pursuant to 38 C.F.R. § 3.103(c)(2), a Veterans Law 
Judge (VLJ) who chairs a hearing must satisfy two duties: 
(1) fully explaining the issue; and (2) suggesting the 
submission of evidence that may have been overlooked.  

The VLJ in this case satisfied both duties.  She discussed 
the nature of this case and questioned the Veteran about his 
symptoms and treatment.  Even assuming otherwise, due to the 
remands that followed, any decision to proceed in 
adjudicating this claim is harmless, not prejudicial to the 
Veteran or affecting the essential fairness of the 
adjudication of this claim.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In remands dated in September 2011 and October 2012, the 
Board further explained the nature of this claim by noting 
the deficiencies that existed in the various medical 
opinions of record.  In addition, the Board specifically 
identified evidence that had been overlooked and emphasized 
the importance of obtaining that evidence and also an 
adequate opinion as to the etiology of the Veteran's 
disabilities.  

The Veteran's service treatment records and VA treatment 
records are in the file.  The VA has also obtained private 
treatment records and associated them with the claims file.  
The Veteran has not indicated that there are any additional 
outstanding records to be obtained.  The duty to assist with 
obtaining medical records has been satisfied.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in 
November 2011, with an addendum opinion provided in November 
2012, for his stomach disorder claim and in November 2012 
for his skin disorder claim.  These opinions were rendered 
by medical professionals following a thorough examination 
and interview of the Veteran and review of the claims file.  
The examiners obtained an accurate history.  The examiners 
provided a detailed conclusion for the conclusions that were 
reached.  Therefore, the Board finds that the examinations 
and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

In light of the foregoing, all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the Veteran in developing the facts pertinent 
to the issue on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, generally there must be 
probative evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A presumption also exists for certain diseases associated 
with exposure to herbicide agents, which may be presumed to 
have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The 
term 'herbicide agent' means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include AL amyloidosis, chloracne or other 
acne form disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, ischemic heart disease, all 
chronic B-cell leukemias, multiple myeloma, non-Hodgkin's 
lymphoma, Parkinson's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
mesothelioma.

Here, the Veteran has confirmed service in Vietnam during 
the Vietnam War era from May 1971 to May 1972 and is 
therefore presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

The Veteran asserts that his skin disorder was caused by 
exposure to Agent Orange in-service.  As has been noted, the 
Veteran is presumed to have been exposed to Agent Orange.  
The Board observes that skin conditions, such as chloracne 
or other acneform disease consistent with chloracne, are on 
the list of diseases associated with herbicide agents.  
However, the Veteran has not been diagnosed with chloracne, 
or another acneform disease consistent with chloracne.  
While he has complained of various skin conditions, he has 
not been diagnosed with chloracne or another acneform 
disease which is consistent with chloracne; rather he has 
been diagnosed with skin cancer, specifically basal cell 
carcinoma.  See 38 C.F.R. § 3.309(e).  Therefore, the 
presumption is inapplicable here for the claimed skin 
disorder.

While service connection may not be granted on a presumptive 
basis for the skin disorder, the Veteran is not precluded 
from establishing service connection with evidence that this 
disability was incurred during service or is otherwise 
related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

As discussed below, the preponderance of the evidence is 
against the Veteran's claim on a direct claim and the appeal 
will be denied.

The Veteran was afforded a medical examination at entrance 
to, and separation from, service in July 1970 and October 
1973, respectively.  At his entrance examination, there is 
no evidence of stomach or skin problems and the Veteran was 
found to be qualified for entrance to service.  The Veteran 
specifically denied frequent indigestion or stomach trouble 
on his Report of Medical History.  In January 1973 the 
Veteran was seen for complaints of a boil on his face and it 
was drained and treated.  There is no follow up for this 
condition.  In a December 1973 treatment record the Veteran 
was diagnosed with viral gastroenteritis after reporting 
with stomach cramps, chills, aches, and diarrhea.  At the 
Veteran's separation examination, again there is no record 
of stomach or skin disorders.  Ultimately, the Veteran was 
found qualified for separation.

There is no diagnosis of a chronic stomach or skin disorder 
while the Veteran was on active duty.  Even if a chronic 
condition was not shown during service, service connection 
may be established under 38 C.F.R. § 3.303(d) if the 
evidence shows a disease first diagnosed after service was 
incurred in service.  The Board has reviewed the Veteran's 
post-service treatment records, however there is no 
competent and credible evidence linking his stomach and skin 
disorder to service.

After separation from service the Veteran has been treated 
for various stomach and skin disorders.  On VA examination 
in October 1981, the Veteran was diagnosed as having 
intermittent episodes consistent with gastroenteritis with a 
negative evaluation by his local medical doctor and possible 
irritable bowel.

In a March 1994 private treatment record the Veteran had an 
endoscopy which revealed duodenitis with a linear duodenal 
ulcer.




In an August 1998 private treatment record the Veteran had a 
normal abdominal ultrasound.  A separate August 1998 private 
treatment record also noted a small, pigmented lesion on the 
tip of the Veteran's nose may be skin cancer.

VA examination in August 2007 revealed diagnoses of peptic 
ulcer disease and gastroesophageal reflux disease (GERD).  

In a December 2001 statement from the Veteran's private 
treatment provider it was noted he had a past history of 
skin cancer and sun exposure.  At this appointment he had 
increased growths on his arms, neck, and face, and had a 
plaque on his left cheek biopsied.  He also had multiple 
seborrheic keratosis which required no treatment and 
xerosis, for which he was given a prescription.  

In a February 2009 VA treatment record the Veteran was noted 
to have had a basal cell cancer lesion removed from his nose 
and two benign lesions removed from his neck in April 2001.  
The Veteran also reported having a benign lesion removed 
from his left check in 1976.  

At a November 2011 VA examination the Veteran reported that 
he began experiencing stomach problems in Vietnam in 
November 1971.  He reported symptoms including vomiting, 
adnominal cramps, and diarrhea.  He also reported having the 
same symptoms in May 1973 as when he was diagnosed with 
viral gastroenteritis in December 1973.  He reported seeing 
a doctor 6-8 months after service with the same problems.

The Veteran was diagnosed with gastroduodenitis, a hiatal 
hernia, with symptoms of gastroresophageal reflux disorder 
(GERD), and helicobacter pylori infection which had 
resolved.  The examiner did not relate these conditions to 
service.  Her rationale was that the Veteran's service 
treatment records were silent for gastritis, duodenitis, 
hiatal hernia, GERD, H. Pylori infection, or peptic ulcer 
disease.  The Veteran's in service finding of viral 
gastroenteritis is defined by the Center for Disease Control 
as "inflammation of the stomach and small and large 
intestines."  It is an "infection caused by a variety of 
viruses that results in vomiting or diarrhea.  It is often 
called the stomach flu."  The examiner also referred to 
other medical textbooks which stated that viral 
gastroenteritis was not caused by bacteria, or parasites, or 
medications, or other medical conditions.  The symptoms 
begin 1 to 2 days following infection with a virus.  

In an addendum opinion provided in November 2012, the 
November 2011 VA examiner again opined that the Veteran's 
stomach disorders were not related to service.  Her 
rationale was that there was no objective evidence of a 
stomach condition until 1994, over 20 years after separation 
from service.  She again noted the Veteran was not diagnosed 
with any of his current stomach disorders while he was in 
service.  She also stated that the viral gastroenteritis for 
which the Veteran was treated in service was acute and 
transitory and does not cause, place one at risk for, or 
aggravate any of the Veteran's current stomach conditions.  
She also stated that a review of the Agency for Toxic 
Substances and Disease Registry did not find any evidence 
that exposure to gas fumes cause, placed one at risk for, or 
aggravated any of the Veteran's current stomach disorders.  

At a November 2012 VA examination the Veteran was noted to 
have been diagnosed with sun damaged skin.  He reported 
having basal cell carcinoma removed from his nose in 1989 
and the examiner noted benign lesions excised from his chin 
and neck area.  The Veteran was specifically noted to not 
have chloracne.  

The examiner opined that the Veteran's skin disorders were 
not related to service, to include presumed exposure to 
herbicides.  Her rationale was that there was no evidence 
the Veteran had skin cancer during service and that there 
was no medical evidence relating the Veteran's reported non-
melanoma skin cancer to service.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claims for service connection.  A 
chronic stomach or skin disorder was not diagnosed during 
service or for many years thereafter, and there is no 
competent and credible evidence of record showing that the 
conditions began in service.  




The Veteran reported that he has stomach disorders and skin 
cancer which were diagnosed post-service.  The Veteran has 
also provided numerous statements indicating that he 
believes these conditions are due to his service or Agent 
Orange exposure.

The Board finds that the Veteran is competent to report that 
he currently has various stomach disorders and has been 
treated for skin disorders post service.  However, the 
Veteran has been inconsistent in his reports of having a 
stomach disorder and when it began.  His statements 
regarding a skin disorder also do not correspond to the 
service treatment records.  On his August 2009 VA Form 9 the 
Veteran reported that his stomach disorder symptoms began in 
Italy at some point during November 1970 to April 1971 
before he left for Vietnam.  However, at his January 2011 
Board hearing the Veteran testified that his stomach 
disorder symptoms began in Vietnam when he experienced 
cramping and stomach pain.  The Veteran also testified that 
he was treated for skin cancer in service.  As noted, there 
is no record of this.  Furthermore, while the Veteran was 
treated numerous times in service for health complaints, 
including before and after his tour of duty in Vietnam, he 
only reported a stomach and skin disorder on one occasion 
each.  See e.g., March 1971 record for complaints of 
congestion, May 1971 record for complaints of an upper 
respiratory infection, October 1971 treatment for achy 
joints, March 1972 treatment record for nose trauma, August 
1972 treatment record for an earaches, April 1973 record 
with complaints of reading discomfort.  The inconsistencies 
weigh against the Veteran's contention that his stomach and 
skin disorders are related to service.

Accordingly, the Board finds the Veteran's statements lack 
credibility and are assigned little probative value.  See, 
e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board 
is entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to 
other items of evidence); Pond v. West, 12 Vet.  App. 341 
(1999) (although Board must take into consideration a 
Veteran's statements, it may consider whether self-interest 
may be a factor in making such statements). 




Service connection may be granted when the evidence 
establishes a nexus between active duty service and current 
complaints.  The weight of the competent evidence does not 
attribute stomach or skin disorders to active duty. 

The Board has also considered the VA examiners' opinions 
that the Veteran's stomach and skin disorders are less 
likely than not related to service.  The examiners reviewed 
the claims file, examined the Veteran, and offered thorough 
opinions and rationales.  Accordingly, the Board assigns the 
examiners' opinions high probative value and weight.

The Veteran's friend submitted a statement in September 2009 
noting exposure to various gases and jet fuel while in 
service.  He also reported becoming ill with stomach 
problems and headaches from breathing in the fumes.  The 
Veteran testified in January 2011 that his stomach problems 
began in Vietnam and that he post service he has had 
symptoms one to two times a year.  The Veteran's wife also 
testified that the Veteran's stomach problems began after 
service.  The Veteran also testified that he had skin cancer 
in service and a skin cancer lesion removed post service in 
1975.  

However, the most credible evidence of record shows that the 
Veteran's stomach and skin disorders are not related to 
service.  The Board acknowledges that the Veteran believes 
he has these disorders as a result of his service.  Although 
lay persons are competent to provide opinions on some 
medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 
435 (2011), as to the specific issue in this case, 
diagnosing the etiology of stomach and skin disorders, this 
falls outside the realm of common knowledge of a lay 
person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 
(Fed. Cir. 2007) (lay persons not competent to diagnose 
cancer).  In this case, given the Veteran's lack of medical 
expertise, his assertions that he currently has stomach and 
skin disorders that are related to service are beyond his 
competence.  These statements are greatly outweighed by the 
VA examiners' negative opinions.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection 
for stomach and skin disorders and the benefit of the doubt 
rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet.  App. 49, 56 (1990).


ORDER

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


